Citation Nr: 1438101	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  01-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Whether the character of the appellant's discharge for his service from January 6, 1964 to March 21, 1968, is a bar to VA benefits based on that period of service.

2. Entitlement to service connection for alcoholism.

3. Entitlement to service connection for hepatitis C, to include as secondary to alcoholism.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to March 1968, for which he received a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously denied VA benefits based on the character of appellant's discharge in July 2012.  The appellant appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In an October 2013 memorandum decision, the Court vacated the decision and remanded the case to the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA should obtain records from the decision on the appellant's character of discharge from the Board for Correction of Naval Records (BCNR) as they are relevant to a decision on his character of discharge.  

Accordingly, the case is REMANDED for the following action:

1. Request records from the Board for Correction of Naval Records of the decision on the appellant's character of discharge.  

Requests for federal records should continue until the records are obtained or it is determined that the records cannot be obtained and further attempts would be futile. 

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



